The Attorney General has received your request for an opinion wherein you ask the following question: "Should monies in the physical possession of the Oklahoma Tax Commission on the last day of the fiscal year, be credited to that year, or should they be credited to the year in which they are deposited in the State Treasury?" The Okla. Const., Article X, Section 23 provides in part that the Equalization Board is to: ". . . certify to the total amount or revenue which accrued to the general revenue fund and each special fund during the last preceding year." The constitutional provision cited above does not make reference to monies deposited in the State Treasury. It refers to the amount of revenue which accrued to the general fund and special funds. Funds collected by the Oklahoma Tax Commission are collected under the provisions of the revenue statutes for the benefit of the State of Oklahoma.  Public funds received by the Oklahoma Tax Commission are funds which have been collected and must therefore be credited to the appropriate fund within the Treasury. Funds in the possession of the Tax Commission are in the possession of the State.  It seems clear that any question in this matter has been resolved by the Legislature by enactment of 62 Ohio St. 7.1 [62-7.1] (1979). 62 Ohio St. 7.1 [62-7.1] provides: "A. There is hereby created in the official depository in the State Treasury, an agency clearing account for each state officer, department, board, commission, institution or agency of the state, hereinafter referred to collectively as state agencies. "B. It shall be the duty of each state agency, officer or employee, to deposit daily in the agency clearing account, . . . all monies of every kind, including, but not limited to: "1. Tax revenues; "2. Receipts from licenses, examinations, per diem and all other reimbursements, fees, permits, fines, forfeitures and penalties; and "3. Income from money and property, grants, and contracts, refunds, receipts, reimbursements, judgments, sales of materials and services of employees, and nonrevenue receipts, received by a state agency, officer or employee by reason of the existence of and/or operation of a state agency." (Emphasis added) The law presumes that which must be done has been done.  It is, therefore, the official opinion of the Attorney General that monies in the physical possession of the Oklahoma Tax Commission on the last day of the fiscal year, be deposited in the State Treasury that day and be credited to that same year.  (RICHARD F. BERGER) (ksg)